 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                   No. 2:17-cv-01553-KJM-DB
12                      Plaintiff,
13             v.                                      STATUS (PRETRIAL SCHEDULING)
14    SURESHBHAI M. PATEL, et al.,                     ORDER
15                      Defendants.
16

17

18                  An initial scheduling conference was held in this case on May 23, 2019. Brad

19   Smith appeared for plaintiff; Susiejane Eastwood appeared for defendants.

20                  Having reviewed the parties’ Joint Status Report filed on May 13, 2019, and

21   discussed a schedule for the case with counsel at the hearing, the court makes the following

22   orders:

23   I.        SERVICE OF PROCESS

24                  All named defendants have been served and no further service is permitted without

25   leave of court, good cause having been shown.

26   /////

27   /////

28   /////
                                                      1
 1   II.     ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS
 2                  No further joinder of parties or amendments to pleadings is permitted without
 3   leave of court, good cause having been shown. See Fed. R. Civ. P. 16(b); Johnson v. Mammoth
 4   Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).
 5   III.   JURISDICTION/VENUE
 6                  Jurisdiction is predicated upon 28 U.S.C. §§ 1331 and 1343(a)(3) & (a)(4).
 7   Jurisdiction and venue are not disputed.
 8   IV.    MOTION TO DISMISS
 9                  Defendants take the position they have voluntarily corrected the barriers identified
10   in the complaint, and therefore plaintiff’s claim under the ADA is now moot. The court directed
11   the parties to meet and confer and for any motion to dismiss to be filed within twenty-one days
12   of the scheduling conference.
13   V.     DISCOVERY
14                  Initial disclosures as required by Federal Rule of Civil Procedure 26(a) have been
15   completed. All discovery shall be completed by January 3, 2020. In this context, “completed”
16   means that all discovery shall have been conducted so that all depositions have been taken and
17   any disputes relative to discovery shall have been resolved by appropriate order if necessary and,
18   where discovery has been ordered, the order has been obeyed. All motions to compel discovery
19   must be noticed on the magistrate judge’s calendar in accordance with the local rules of this court.
20   While the assigned magistrate judge reviews proposed discovery phase protective orders, requests
21   to seal or redact are decided by Judge Mueller as discussed in more detail below. In addition,
22   while the assigned magistrate judge handles discovery motions, the magistrate judge cannot
23   change the schedule set in this order, except that the magistrate judge may modify a discovery
24   cutoff to the extent such modification does not have the effect of requiring a change to the
25   balance of the schedule.
26   VI.    DISCLOSURE OF EXPERT WITNESSES
27                  All counsel are to designate in writing and serve upon all other parties the name,
28   address, and area of expertise of each expert that they propose to tender at trial not later than
                                                        2
 1   December 6, 2019. The designation shall be accompanied by a written report prepared and
 2   signed by the witness. The report shall comply with Fed. R. Civ. P. 26(a)(2)(B). By
 3   December 30, 2019, any party who previously disclosed expert witnesses may submit a rebuttal
 4   list of expert witnesses who will express an opinion on a subject covered by an expert designated
 5   by an adverse party, if the party rebutting an expert witness designation has not previously
 6   retained an expert to testify on that subject. The rebuttal designation shall be accompanied by a
 7   written report, which shall also comply with the conditions stated above.
 8                  Failure of a party to comply with the disclosure schedule as set forth above in all
 9   likelihood will preclude that party from calling the expert witness at the time of trial. An expert
10   witness not appearing on the designation will not be permitted to testify unless the party offering
11   the witness demonstrates: (a) that the necessity for the witness could not have been reasonably
12   anticipated at the time the list was proffered; (b) that the court and opposing counsel were
13   promptly notified upon discovery of the witness; and (c) that the witness was promptly made
14   available for deposition.
15                  For purposes of this scheduling order, an “expert” is any person who may be used
16   at trial to present evidence under Rules 702, 703 and 705 of the Federal Rules of Evidence, which
17   include both “percipient experts” (persons who, because of their expertise, have rendered expert
18   opinions in the normal course of their work duties or observations pertinent to the issues in the
19   case) and “retained experts” (persons specifically designated by a party to be a testifying expert
20   for the purposes of litigation). A party shall identify whether a disclosed expert is percipient,
21   retained, or both. It will be assumed that a party designating a retained expert has acquired the
22   express permission of the witness to be so listed. Parties designating percipient experts must state
23   in the designation who is responsible for arranging the deposition of such persons.
24                  All experts designated are to be fully prepared at the time of designation to render
25   an informed opinion, and give the bases for their opinion, so that they will be able to give full and
26   complete testimony at any deposition taken by the opposing party. Experts will not be permitted
27   to testify at trial as to any information gathered or evaluated, or opinion formed, after deposition
28   taken subsequent to designation. All expert discovery shall be completed by January 30, 2020.
                                                        3
 1   VII.    MOTION HEARING SCHEDULE
 2                   All dispositive motions, except motions for continuances, temporary restraining
 3   orders or other emergency applications, shall be heard no later than February 28, 2020.1 The
 4   parties may obtain available hearing dates by checking Judge Mueller’s page on the court’s
 5   website.
 6                   All purely legal issues are to be resolved by timely pretrial motions. Local Rule
 7   230 governs the calendaring and procedures of civil motions; the following provisions also apply:
 8                   (a)    The opposition and reply must be filed by 4:00 p.m. on the day due; and
 9                   (b)    When the last day for filing an opposition brief falls on a legal holiday, the
10   opposition brief shall be filed on the last court day immediately preceding the legal holiday.
11   Failure to comply with Local Rule 230(c), as modified by this order, may be deemed consent to
12   the motion and the court may dispose of the motion summarily. Brydges v. Lewis, 18 F.3d 651,
13   652-53 (9th Cir. 1994).
14                   The court values the importance of training young attorneys. The parties are
15   encouraged to consider assigning oral argument to a young attorney. If a written request for oral
16   argument is filed before a hearing, stating an attorney of four or fewer years out of law school
17   will argue the oral argument, then the court will ordinarily hold the hearing, although the court’s
18   schedule and calendar may require the hearing to be reset. Otherwise, the court may find it
19   appropriate in some actions to submit a motion without oral argument.
20                   The court places a page limit of twenty (20) pages on all moving papers, twenty
21   (20) pages on oppositions, and ten (10) pages for replies. All requests for page limit increases
22   must be made in writing at least fourteen (14) days prior to the filing of the motion.
23                   Prior to filing a motion in a case in which the parties are represented by counsel,
24   counsel shall engage in a pre-filing meet and confer to discuss thoroughly the substance of the
25   contemplated motion and any potential resolution. Plaintiff’s counsel should carefully evaluate
26   the defendant’s contentions as to deficiencies in the complaint and in many instances the party
27

28   1
         Note that this date may not correspond to a law and motion calendar date.
                                                        4
 1   considering a motion should agree to any amendment that would cure a curable defect. Counsel
 2   should discuss the issues sufficiently so that if a motion of any kind is filed, including for
 3   summary judgment, the briefing is directed only to those substantive issues requiring resolution
 4   by the court. Counsel should resolve minor procedural or other non-substantive matters during
 5   the meet and confer. A notice of motion shall contain a certification by counsel filing the
 6   motion that meet and confer efforts have been exhausted, with a brief summary of meet and
 7   confer efforts.
 8                  The parties are cautioned that failure to raise a dispositive legal issue that could
 9   have been tendered to the court by proper pretrial motion prior to the dispositive motion cut-off
10   date may constitute waiver of such issue.
11   VIII.   SEALING
12                  No document will be sealed, nor shall a redacted document be filed, without the
13   prior approval of the court. If a document for which sealing or redaction is sought relates to the
14   record on a motion to be decided by Judge Mueller, the request to seal or redact should be
15   directed to her and not the assigned Magistrate Judge. All requests to seal or redact shall be
16   governed by Local Rules 141 (sealing) and 140 (redaction); protective orders covering the
17   discovery phase of litigation shall not govern the filing of sealed or redacted documents on the
18   public docket. The court will only consider requests to seal or redact filed by the proponent of
19   sealing or redaction. If a party plans to make a filing that includes material an opposing party has
20   identified as confidential and potentially subject to sealing, the filing party shall provide the
21   opposing party with sufficient notice in advance of filing to allow for the seeking of an order of
22   sealing or redaction from the court.
23   IX.     FURTHER SCHEDULING
24                  The court will set a Final Pretrial Conference date after the resolution of any
25   dispositive motions, or passage of the dispositive motion cutoff, with a trial date being
26   determined at the pretrial conference. The parties should be prepared to confirm a trial date
27   within 60 to 120 days from the date of the final pretrial conference, and should be available for
28   trial accordingly.
                                                         5
 1   X.     SETTLEMENT CONFERENCE
 2                  This case was mediated on April 8, 2019, before VDRP Neutral Linda Deos. The
 3   case did not settle at the mediation.
 4                  No court-convened settlement conference is currently scheduled. A further
 5   settlement conference may be set at the time of the Final Pretrial Conference or at an earlier time
 6   at the parties’ request. In the event that an earlier court settlement conference date or referral to
 7   the VDRP is requested, the parties shall file said request jointly, in writing.
 8                  Counsel are instructed to have a principal with full settlement authority present at
 9   any Settlement Conference or to be fully authorized to settle the matter on any terms. Each judge
10   has different requirements for the submission of settlement conference statements; the appropriate
11   instructions will be sent to you after the settlement judge is assigned.
12

13   XI.    MODIFICATION OF STATUS (PRETRIAL SCHEDULING) ORDER
14                  The parties are reminded that pursuant to Rule 16(b) of the Federal Rules of Civil
15   Procedure, the Status (Pretrial Scheduling) Order shall not be modified except by leave of court
16   upon a showing of good cause. Agreement of the parties by stipulation alone does not constitute
17   good cause. Except in extraordinary circumstances, unavailability of witnesses or counsel does
18   not constitute good cause.
19                  As noted, the assigned magistrate judge is authorized to modify only the discovery
20   dates shown above to the extent any such modification does not impact the balance of the
21   schedule of the case.
22   XII.   OBJECTIONS TO STATUS (PRETRIAL SCHEDULING) ORDER
23                  This Status Order will become final without further order of the court unless
24   objections are filed within fourteen (14) calendar days of service of this Order.
25                  IT IS SO ORDERED.
26   DATED: June 11, 2019.
27
                                                          UNITED STATES DISTRICT JUDGE
28
                                                         6
